Federated MDT All Cap core fund Class A Shares Class C Shares Class K Shares Institutional Shares A portfolio of Federated MDT Series SUPPLEMENT TO PROSPECTUSES DATED SEPTEMBER 30, 2007 Under the heading entitled, “Who Manages the Fund?” please delete first two paragraphs and the Portfolio Manager Information sub-section and replace it with the following: The Board governs the Fund. The Board selects and oversees the Adviser, Federated MDTA LLC (MDT Advisers) which is registered as an investment adviser with the SEC.
